 Case: 3:21-cv-00229-MJN-SLO Doc #: 1-1 Filed: 08/25/21 Page: 1 of 4 PAGEID #: 7



     IN THE COMMOM PLEAS COURT OF PREBLE COUNTY, OHIO
                      CIVIL DIVISION


TIMOTHY W. JENKINS,                        CASE NO.:
                                                         21c 11032297
ERIE INSURANCE -    3rct   PARTY          COMPLAINT FOR DAMAGES

     Plaintiff(s),                         JURY DEMAND

v.

LAMAR SAMUELS,
                                                                 ,,--.. ·-·-
PURDY BROTHERS                                                   ~ ~·   ..
                                                                         ~
                                                                 1"" •·.
TRUCKING, LLC,

P & S TRANSPORTATION,
                                                                  (   _;'

P & S RISK RETENTION
GROUP, INC.
                                                                               r'-----,
     Defendant(s).



                                   COMPLAINT

This is a claim for damages brought by the Plaintiff, Timothy W.

Jenkins, prose, against the Defendant, Lamar Samuels, et al.,

and for cause would show unto the Court as follows,             to wit:


     1.   The Plaintiff is an adult resident citizen of Wayne

County, Indiana, whose address is 821 NW 'B' Street, Richmond

Indiana 47374.

     2.   The Defendant is an adult resident citizen of Worcester

County, Massachusetts, whose address is 11 Bleeker Street,

Worcester, Massachusetts 01604.
 Case: 3:21-cv-00229-MJN-SLO Doc #: 1-1 Filed: 08/25/21 Page: 2 of 4 PAGEID #: 8



     3.   At the times herein mentioned, Defendant, Purdy Brothers

Trucking, LLC, was the owner of a commercial 2016 Freightliner

semi-trailer truck which is the vehicle operated by Lamar

Samuels in the incident complained of.

     4.    On the 22nd day of July, 2019, Lamar Samuels was the

agent, servant and employee of said Defendant and was operating

the above-mentioned vehicle within the scope of his employment

as an employee of Purdy Brother Trucking, LLC.

     5.    On the date mentioned above, Plaintiff was operating his

automobile in a safe and prudent manner and was traveling west-

bound on US Highway 70 in Jefferson Township, Preble County,

Ohio, one-half mile from the Indiana-Ohio State Line.

     6. At the time herein complained of, the vehicle was

operated and maintained by the Defendant, and due to the

careless, reckless and negligent actions of the Defendants,

caused property damage and personal injury to the Plaintiff, all

of which occurred without fault or negligence on the part of the

Plaintiff.

     7. As a proximate cause of the negligence of the Defendants,

Plaintiff was caused, and will be caused in the f11ture, to

suffer the following injuries and damages:

          a.   Medical, doctor, hospital and drug bills both in the

               past and reasonably anticipated in the future.
 Case: 3:21-cv-00229-MJN-SLO Doc #: 1-1 Filed: 08/25/21 Page: 3 of 4 PAGEID #: 9



         b.   Loss of wage earnings and loss of wage earnings

               reasonably anticipated in the future.

         c. Loss of wage earnings capacity.

         d. Physical pain and suffering both in the past and the

              reasonably anticipated physical pain and suffering in

              the future.

         e. Deprivation of his ability to enjoy a normal life.

         f. Mental anguish and suffering in the past and mental

              anguish, suffering and permanent damage in the future

              stemming from the injuries to the nervous system.


     WHEREFORE, Plaintiff demands judgment of and from the

Defendants, LAMAR SAMUELS, et al., a sum in excess of $25,000.00

for damages that include items 7a through 7f above, all court

costs, attorney fees,       filing fees, compound interest and any

other issues that may become apparent in discovery.

                                           (sV

Dated:

                             Name:    Tim thy W. Jenkins
                          Address:    821 NW 'B' Street
                 City, State, Zip:    Richmond, IN 47374
                            Phone:     (765)960-7803
                           E-Mail:    timjenkins2772@yahoo.com
 Case: 3:21-cv-00229-MJN-SLO Doc #: 1-1 Filed: 08/25/21 Page: 4 of 4 PAGEID #: 10



                           INSTRUCTIONS TO THE CLERK


      Please mail a certified copy of the above and foregoing by

Certified Mail/Personal Service/Ordinary U.S. Mail to each of

the following:

DEFENDANT #1
Mr. Lamar Samuels
11 Bleeker St.
Worcester, MA 01604


DEFENDANT #2
P & S Transportation
Attn: Richie Malone
PO Box 2487
Birmingham, AL 35201


DEFENDANT #3
Purdy Brothers Trucking
201 19th Street
Birmingham, AL 35218


DEFENDANT #4
P & S RISK RETENTION GROUP, INC.
Attn: Cliff Hance
One Poston Road, Suite 155
Charleston, SC 29407


3RD PARTY PLAINTIFF #1
Erie Insurance
Attn: Janet Bucher
4690 Munson Street NW
Canton, OH 44718

      THIS the 21st day of July, 2021.
